DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 09/29/2021.
	Applicant has submitted an electronic Terminal Disclaimer for US Application No. 15/868,627 to overcome double patenting rejection.
Claims 1-20 are pending for examination.

The terminal disclaimers filed on 09/30/2021 has been reviewed and accepted. The terminal disclaimer has been recorded.


Allowable Subject Matter
    Claims 1- 20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “wherein the programmable logic fabric comprises a first sector of programmable logic fabric and a second sector of programmable logic fabric, wherein the first sector of programmable logic fabric is configured to be programmed with a circuit design that operates on a first set of data; and sector-aligned memory disposed on a second integrated circuit die, wherein the sector- aligned memory comprises a first sector of sector-aligned memory directly accessible by the first sector of programmable logic fabric and a second sector of sector-aligned memory directly accessible by the second sector of programmable logic fabric, wherein the first sector of sector- aligned memory is configured to store the first set of data”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 2-8, the claims have been found allowable due to their dependencies to claim 1 above. 

	  Regarding independent claim 9, the prior art does not teach or suggest the claimed invention having “a first sector of programmable logic fabric disposed in a first integrated circuit die, wherein the first sector of programmable logic fabric comprises a first set of programmable logic elements controlled by a respective first set of configuration memory cells; a second sector of programmable logic fabric disposed in the first integrated circuit die, wherein the second sector of programmable logic fabric comprises a second set of programmable logic elements controlled by a respective second set of configuration memory cells; a first sector of a sector-aligned memory disposed in a second integrated circuit die, wherein the first sector of the sector-aligned 
          Regarding claims 10-15, the claims have been found allowable due to their dependencies to claim 9 above. 

	Regarding independent claim 16, the prior art does not teach or suggest the claimed invention having “requesting, by a circuit design implemented in a first sector of programmable logic fabric on a first integrated circuit die, a data transfer from the first sector of programmable logic fabric to an associated first sector of memory disposed on a second integrated circuit die or to the first sector of programmable logic fabric from the associated first sector of memory; and in response to the request, using memory control circuitry disposed in the first integrated circuit die, the second integrated circuit die, or both, carrying out the data transfer from the first sector of programmable logic fabric to the associated first sector of memory disposed on the second integrated circuit die or to the first sector of programmable logic fabric from the associated first sector of memory”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 17-20, the claims have been found allowable due to their dependencies to claim 16 above. 


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MINH D DINH/Examiner, Art Unit 2827       

/HOAI V HO/Primary Examiner, Art Unit 2827